Exhibit PRESS RELEASE Community Bancorp. Reports Earnings and Dividend April 8, 2009 For immediate release For more information contact: Stephen Marsh, President and CEO at (802)-334-7915 Derby, VT: Community Bancorp., the parent company of Community National Bank, has reported earnings for the first quarter ended March 31, 2009, of $683,253 or $0.14 per common share, compared to $247,985 or $0.05 per common share for the first quarter ended March 31, 2008. Total assets at the end of the quarter were $485,601,944 compared to $487,799,232 at year end and $495,073,271 at the end of the quarter a year ago. In commenting on the Company’s earnings performance, President and CEO Stephen Marsh said that first quarter earnings in 2009 were positively impacted by the historic low interest rate environment which has created an opportunity for a great number of customers to rewrite their home mortgages. On the other hand earnings in first quarter 2008 had been significantly affected by merger related expenses, including interest costs, non cash write downs in the core deposit intangibles, as well as the termination of various contracts and service agreements that had been in place at LyndonBank. The two companies merged as of the close of business on December 31, 2007. As previously announced, the Company has declared a quarterly cash dividend of $0.12 per share payable May 1, 2009 to shareholders of record as of April 15, The Company also announced the retirement of long time director Marcel Locke, to become effective with the Annual Shareholders’ Meeting on May 12, 2009. Board Chair Richard White said that Director Locke had served as a member of the Barton Advisory Board since its inception and as a director since 1986. “Marcel will be sorely missed,” said White. “We wish him and Pauline all the best in his retirement.” Community National Bank is an independent bank that has been serving its communities since 1851, with offices now located in Derby, Derby Line, Island Pond, Barton, Newport, Troy, St. Johnsbury, Montpelier, Barre Lyndonville, Morrisville and Enosburg Falls. Forward Looking Statements This press release contains forward-looking statements, including, without limitation, statements about the Company’s financial condition, capital status, dividend payment practices, business outlook and affairs.Although these statements are based on management’s current expectations and estimates, actual conditions, results, and events may differ materially from those contemplated by such forward-looking statements, as they could be influenced by numerous factors which are unpredictable and outside the Company’s control.Factors that may cause actual results to differ materially from such statements include, among others, the following: (1) general economic or monetary conditions, either nationally or regionally, continue to decline, resulting in a deterioration in credit quality or diminished demand for the Company’s products and services; (2) changes in laws or government rules, or the way in which courts interpret those laws or rules, adversely affect the financial industry generally or the Company’s business in particular, or may impose additional costs and regulatory requirements; (3) interest rates change in such a way as to reduce the Company’s interest margins and its funding sources; and (4) competitive pressures increase among financial services providers in the Company’s northern New England market area or in the financial services industry generally, including pressures from nonbank financial service providers, from increasing consolidation and integration of financial service providers and from changes in technology and delivery systems.
